Case 1:20-cv-01360-CMH-MSN Document 34 Filed 06/09/21 Page 1 of 3 PagelD# 227

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA 7-777

 

 

 

 

 

5 5
ALEXANDRIA DIVISION | i te )
) i | JUN - 9 2021
PROFESSIONAL PROJECT SERVICES, INC.  )
) ERK U.S. DISTRICT COURT
Plaintiff, ) ALEXANDRIA, VIRGINIA
)
v. ) Case No. 1:20-cv-01360-CMH-MSN
)
LEIDOS INTEGRATED TECHNOLOGY, LLC, _ )
etal, )
)
Defendants. )
)

 

NOTICE OF VOLUNTARY DISMISSAL
Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff
Professional Project Services, Inc. and Defendants Leidos Integrated Technology, LLC and
Hanford Mission Integration Solutions, LLC jointly stipulate to dismissal of this action with

prejudice, and with each party to bear its own costs and fees.

 

 

Dated: April 15, 2021 Respectfully submitted,
Daniel E. Johnson, Va. Bar No. 88696 Douglas P. Lobel, Va. Bar No. 42329
Evan R. Sherwood, Va. Bar No. 89564 David A. Vogel, Va. Bar No. 48971
Attorneys for Professional Project Attorneys for Leidos Integrated Technology,
Services, Inc. LLC and Hanford Mission Integration
Covington & Burling LLP Solutions, LLC
One CityCenter COOLEY LLP
850 Tenth Street, NW 11951 Freedom Drive
Washington, DC 20001 Reston, Virginia 20190-5656
Phone: 202-662-5224 Phone: 703-456-8000
Fax: 202-778-5224 Fax: 703-456-8100
dejohnson@cov.com dlobel@cooley.com
esherwood@cov.com dvogel@cooley.com

Daniel J. Grooms III

2 Ondeiok Admitted pro hac vice
CPoseche Pn . hie. 1
VED

Gene 4, 221
Case 1:20-cv-01360-CMH-MSN Document 34 Filed 06/09/21 Page 2 of 3 PagelD# 228

Attorney for Leidos Integrated Technology,
LLC and Hanford Mission Integration
Solutions, LLC

COOLEY LLP

1299 Pennsylvania Ave., N.W., Suite 700
Washington, DC 20004

Phone: 202-842-7800

Fax: 202-842-7899
dgrooms@cooley.com
Case 1:20-cv-01360-CMH-MSN Document 34 Filed 06/09/21 Page 3 of 3 PagelD# 229

CERTIFICATE OF SERVICE

I hereby certify that on the 15th day of April 2021, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to the following:

Douglas P. Lobel

David A. Vogel

Cooley LLP

11951 Freedom Drive
Reston, Virginia 20190-5656

/s/

Daniel E. Johnson, Va. Bar No. 88696
Evan R. Sherwood, Va. Bar No. 89564
Attorneys for Professional Project
Services, Inc.

Covington & Burling LLP

One CityCenter

850 Tenth Street, NW

Washington, DC 20001

Phone: 202-662-5224

Fax: 202-778-5224
dejohnson@cov.com
esherwood@cov.com
